Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
At the outset, it is noted that the claims are only directed to the system including transfer tube 5216 (recited in each independent claim); thus, figures 52A-52C and the accompanying description found in [0423-432] are focused on for the support of the claims.
Claim 21-40 are examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the output unit of claims 31 & 34 must be shown in the context of the specifically-claimed embodiment of Figs. 52A-52C, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses phrases which can be implied (e.g. “are also provided” twice); and it is longer than the maximum length allowed (150 words).  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Objections
Claim 39 is objected to because of the following informalities: “a unit of the system for cultivating aquatic plants” should be replaced with --a growing unit for cultivating aquatic plants” to be consistent with the language of claim 21 and to provide specificity for the unit.  Appropriate correction is required.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:
“an output unit” in claims 31 & 34. The “output unit” is not found represented in the specifically-claimed embodiment of Figs. 52A-52C, and it is unclear how the output unit would work with the transfer tube in the disclosed invention, as the transfer tube and the output unit are not discussed together in the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 31, 34, & 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 30 & 38, the phrase “funnel-shaped” is synonymous with “a funnel-like shape” and it has been held that “or the like” renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by “or the like”), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
RE Claims 31 & 34, the claim aspect of “output unit” is unclear in the context of the claimed invention. The “output unit” does not appear in the drawings of the specifically-claimed features of Figs. 52A-52C, and it is unclear what the context of the output unit is, or how Applicant intends for it to be implemented.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-26, 32, 33, & 39 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Gray (US 20100304420).
For Claims 21 & 33, Gray discloses a system for cultivating aquatic plants (system 1 of Gray yields high production of plants, Abstract), the system comprising: 
a growing unit for growing aquatic plants (primary reactor 1 is capable of growing plants, and also acts as a source of aquatic plants required in claim 33);
a holding chamber (secondary reactor 8) in fluid communication with the growing unit/ source of aquatic plants (via conduits 6);
a first inlet tube (one of conduits 6) in fluid communication with the holding chamber and an outlet of the growing unit/ source of aquatic plants (each conduit 6 forms an outlet of the primary reactor 1, [0042]);
a second inlet tube (5) in fluid communication with the holding chamber (Fig. 1) and a source of liquid growth medium [0042];
a transfer tube (15) in fluid communication with the holding chamber and extending vertically from the holding chamber (Fig. 1, [0044]); and
a controller (recycling pump 12 and circulation means 17) configured to: 
cause the flow of a portion of the aquatic plants grown in the growing unit/ source of aquatic plants to the holding chamber via the first inlet tube (at least a portion of the plants grown in the chamber growing unit 1 is drawn through conduit 6 by the circulation of the fluid in the holding chamber 8), and 
after the portion of aquatic plants floats within the holding chamber, actuate a pump to flow liquid growth medium from the source of liquid growth medium into the holding chamber via the second inlet tube (actuation of pump 12/17 would further draw liquid through 5), 
wherein the flow of the liquid growth medium into the holding chamber causes the floating aquatic plants in the holding chamber to rise into the transfer tube (due to the fluid connection, the movement of fluid into unit 1, further causes the plants to rise in tube 15).
For Claim 39, Gray discloses a method of transferring aquatic plants within a system for cultivating aquatic plants (at least a portion of the aquatic plants grown within the system 1 of Gray are moved out of the system via vertically-extending conduit 15), the method comprising: 
transferring aquatic plants with liquid growth medium from a unit of the system for cultivating aquatic plants (2) into a holding chamber (8); and
while the aquatic plants are floating on the liquid growth medium within the holding chamber (at least a portion of the plants grown therein will be suspended, thus floating in the solution), pumping additional liquid growth medium into the holding chamber (via 5 and 6) to cause the aquatic plants to rise into a transfer tube (15) in fluid communication with the holding chamber and extending vertically from the holding chamber (as discussed in [0042-44] and as similarly applied to claims 21 & 33 above).
For Claim 22, Gray discloses the system of claim 21, and Gray further discloses wherein the flow of the liquid growth medium into the holding chamber causes the floating aquatic plants in the holding chamber to rise into the transfer tube and flow out of the transfer tube (in order to function as intended, the transfer tube 15 transfers a portion of the plants grown within the system for further processing, [0044]).
For Claim 23, Gray discloses the system of claim 21, and Gray further discloses further comprising an outlet tube (leading to recycling pump 12) in fluid communication with the holding chamber [0043], wherein the controller is configured to drain the holding chamber via the outlet tube (in recycling, the pump 12 drains fluid from chamber 8, cycling it into unit 2).
For Claim 24, Gray discloses the system of claim 23, and Gray further discloses wherein the controller is configured to drain the holding chamber after the floating aquatic plants rise into the transfer tube (the pump 12 is capable of working in such a manner, including before, during, and after the movement of portions of the treated plant biomass through tube 15; it is noted that an intended use claim recitation must arise to a structural distinction over the prior art).
For Claim 25, Gray discloses the system of claim 23, and Gray further discloses further comprising a modification unit (containing elements 22 & 23) in fluid communication with the outlet tube (via the recycling pump 12, [0043]) and comprising a filter (22, 23) configured to remove at least one of: contamination, unwanted particles, debris, or non-viable aquatic plants (as disclosed in [0047-48], the “one or more of steel balls, gravel, glass beads, coal ash particles” “overlaid with activated carbon particles” is naturally capable of filtering out one or more of contamination, unwanted particles, debris, and non-viable plants) from liquid growth medium drained from the holding chamber (upon the recycling of the fluid into unit 1).
For Claim 26, Gray discloses the system of claim 25, and Gray further discloses wherein the modification unit comprises an outlet in fluid communication with the source of liquid growth medium (the outlet of the modification unit is at the top junction with reactor 2, the modification being in fluid communication with element 5).
For Claim 32, Gray discloses the system of claim 21, and Gray further discloses wherein the holding chamber comprises a filter (22 & 23) configured to separate at least one of: contamination, unwanted particles, debris, or non-viable aquatic plants (as disclosed in [0047-48], the “one or more of steel balls, gravel, glass beads, coal ash particles” “overlaid with activated carbon particles” is naturally capable of filtering out one or more of contamination, unwanted particles, debris, and non-viable plants) from the floating aquatic plants in the holding chamber (since the fluid is pulled from and recycled back into the holding chamber 8).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 & 34 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as disclosed by or, in the alternative, under 35 U.S.C. 103 as obvious over Gray.
For Claim 31, Gray discloses the system of claim 21, and Gray further discloses further comprising an output unit for outputting the aquatic plants from the system (where the “further processing,” [0044] occurs), wherein an outlet of the transfer tube is in fluid communication with the output unit [0044] and the growing unit (in that the transfer tube 15 is in fluid communication with the entire system, Fig. 1), and wherein the controller is configured to actuate a valve to: return the aquatic plants in the transfer tube to the growing unit or send the aquatic plants in the transfer tube to the output unit (the system of Gray, through the operation of recycling pump 12, either recycles the second fraction in the same manner as the first fraction, or pumps the biomass out of the device “for further processing,” [0044]; the pump 12 acting as a valve).
For Claim 34, Gray discloses the system of claim 33, and Gray further discloses further comprising an output unit for outputting the aquatic plants from the system (where the “further processing,” [0044] occurs), wherein an outlet of the transfer tube is in fluid communication with the output unit (the “further processing” occurs downstream of the outlet of tube 15), and wherein the controller is configured to actuate a valve to send the aquatic plants in the transfer tube to the output unit (the system of Gray, through the operation of recycling pump 12, pumps the biomass out of the device “for further processing,” [0044]; the pump 12 acting as a valve).
However, for claims 31 & 34, if Gray is not found to actuate a valve, then it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the transfer tube 15 is further comprise a valve, such as a backflow valve, in order to avoid the inclusion of air into the otherwise-closed system [0074].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 35, & 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gray as applied to claims 21-26, 32, 33, & 39 above, and further in view of Branson et al. (US 20070094926, “Branson”). 
For Claims 27, 35, & 40, Gray discloses the system of claims 21 & 33, and the method of claim 38.
Gray is silent to wherein the aquatic plants comprise at least one of. the genus Spirodela, the genus Landoltia, the genus Lemna, the genus Wolffiella, or the genus Wolffia.
Branson, like prior art above, teaches a bioreactor (title, disclosure) further comprising cultivating aquatic plants from the genus Lemna [0008].
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to use the bioreactor of Gray to cultivate duckweed from the Lemna genus as taught by Branson, in order to use any one of many available and quick-growing plants to produce the required biomass. 

Claims 28-30 & 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray as applied to claims 21-26, 32, 33, & 39 above.
For Claims 28 & 36, Gray discloses the system of claims 21 & 33, and Gray further discloses wherein the second inlet tube is connected to the holding chamber at first location (wherein the tube 5 extends through chamber 8, Fig. 1) and the transfer tube is connected to the holding chamber at a second location (where tube 15 extends through the sidewall of chamber 8, Fig. 1).
Gray is silent to the transfer tube being connected to the holding chamber vertically above the first location.
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to provide the connection with the transfer tube above the connection with the second inlet tube, in order to lessen the footprint of the device and concentrate the tubes extending from the system in one area to improve maintenance of the system, for non-limiting example, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
For Claims 29 & 37, Gray discloses the system of claims 21 & 33.
Gray is silent to wherein the transfer tube extends vertically from an uppermost part of the holding chamber.
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to provide the transfer tube extending vertically from an uppermost part of the holding chamber, in order to lessen the footprint of the device and collect the vented carbon dioxide at the same time as the harvested treated biomass, for non-limiting example, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
For Claims 30 & 38, Gray discloses the system of claims 21 & 33, and Gray further discloses wherein the holding chamber comprises a funnel-shaped section defining an uppermost part of the holding chamber (conical top 9, [0043]).
Gray is silent to the funnel-shaped top being connected to the transfer tube.
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to provide the transfer tube extending vertically from an uppermost part of the holding chamber, in order to lessen the footprint of the device and collect the vented carbon dioxide at the same time as the harvested treated biomass, for non-limiting example, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Special attention is drawn to each of the following disclosures as being directed to similar apparatus to the claimed or disclosed system: US 20090294354, US 20070092962, US 4137868, US 8650798, & US 4952511. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                      
/DAVID J PARSLEY/Primary Examiner, Art Unit 3643